DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: the continuing data in the specification should be amended to reflect the current status of the parent case.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Each of claims 2-7 depends from claim 1 and is also not described for the same reason. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the limitation wherein each strut comprises a plurality of nodes, each node comprising an intersection of at least two struts.  This feature is not what is described in the specification, which instead describes clearly that the porous structure includes a plurality of struts and a plurality of nodes ([0034], [0041]), not that the struts each comprise s a plurality of nodes.  Further, based on the specification, applicant describes development of the struts and the matching of unit tiles 
Each of claims 2-7 depends from claim 1 and is also indefinite for the same reason. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0147332 A1 (hereinafter “Jones”).
Regarding claim 1, the claim is indefinite.  See rejections above.
The examiner notes that the claim is written in product-by-process format.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.  IN this case, the product-by-process claims are considered to be limiting only inasmuch as the require a particular structure be present.  
Jones teaches a method of making a porous structure by additive manufacturing including sintering a fusible material using a laser (see abstract or SUMMARY OF THE INVENTION).  More specifically, Jones teaches creating a model of a porous structure (see [0084]-[0098], [0099] and Figs. 15A and 15B).  Jones teaches creating unit cell such as a octahedron (see [0084]-[0100] and Fig. 15A), 
Jones teaches that the “vertices” (nodes) of the unit cells are randomized by moving the nodes in a random direction in x, y, or z coordinates (see [0098]).  Thus, Jones inherently requires defining both of outer and inner spatial coordinates, and moving one of an outer or inner spatial coordinate.  Jones clearly describes the “struts” and the “vertices” (nodes) formed in the method as claimed (see [0084]-[0103] and Figs. 9, 15A, 15B, 16, and 18).  
Jones teaches that a series of struts are formed by exposing the fusible material to an energy source (see [0084]-[0103] and Figs. 9, 16, and 18).   
The structure of Jones is made by a model, and includes a random perturbation of x,y, or z coordinates.  The structure is believed to be the same as that which is described.  The unnamed, undisclosed “randomization limit” is considered to be inherent in the method of Jones.  Jones clearly describes formation of a unit cell ([0084]-[0100]).  As such, the cell has a limit to it, as opposed to being infinite.  Since a unit cell is defined, the perturbation to generate the unit cell would have to be inherently smaller than the size of the unit cell generated.  MPEP 2112.  Thus a “limit” is included.
	Regarding claims 2-7, the examiner notes that the claims are all product-by-process claims.  Applicant is directed to MPEP 2113.  
Regarding claim 2, Jones teaches that the “vertices” (nodes) of the unit cells are randomized by moving the nodes in a random direction in x, y, or z coordinates (see [0098]).  Thus, Jones inherently requires defining both of outer and inner spatial coordinates, and moving one of an outer or inner spatial coordinate.  Jones clearly describes the “struts” and the “vertices” (nodes) formed in the method as claimed (see [0084]-[0103] and Figs. 9, 15A, 15B, 16, and 18).  The structure formed would have been the same. 
Regarding claim 3, the structure  formed by Jones would have been the same as claimed.  The unnamed, undisclosed “randomization limit” is considered to be inherent in the method of Jones.  Jones 
Regarding claim 4, Jones teaches repeating the unit cells ([0084]-[0100]).  
Regarding claim 5, Jones describes that the unit cells may fill the entire space (see [0084]), this defining a “substantially seamless” structure.  
Regarding claim 6-7, the structure  formed would have been the same.  The unnamed, undisclosed “randomization limit” is considered to be inherent in the method of Jones.  Jones clearly describes formation of a unit cell ([0084]-[0100]).  As such, the cell has a limit to it, as opposed to being infinite.  Since a unit cell is defined, the perturbation to generate the unit cell would have to be inherently smaller than the size of the unit cell generated.  MPEP 2112.  Thus a “limit” is included.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734